194 F.2d 542
Robert WOODALL, a.k.a. Frank Woodall, Petitioner-Appellant,v.Joseph M. SWEENEY, as Sheriff of Cuyahoga County, Ohio,Respondent-Appellee.
No. 11432.
United States Court of Appeals Sixth Circuit.
Feb. 11, 1952.

Frank C. Lyons, Cleveland, Ohio, for appellant.
Frank T. Cullitan, Pros.  Atty., and Gertrude Bauer, Cleveland, Ohio, for appellee.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is hereby ordered that the order of the District Court be set aside and the cause remanded for the taking of testimony and evidence upon the allegations of the petition, for the filing of findings of fact and conclusions of law, and the determination by the District Court of the issues raised on the hearing of the said petition.